NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NOEL MORALES-CARRILLO,                          No.   18-71522

                Petitioner,                     Agency No. A099-630-227

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 9, 2020**


Before:      SCHROEDER, HAWKINS, and GRABER, Circuit Judges.

      Noel Morales-Carrillo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an

immigration judge’s decision denying his applications for withholding of removal




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”).               We have

jurisdiction under 8 U.S.C. § 1252(a), and we deny the petition.

       Morales-Carrillo’s opening brief does not challenge the agency’s

determination that he is ineligible for withholding of removal. He therefore has

forfeited any such challenges. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079–

80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s opening

brief are forfeited).

       Morales-Carrillo instead contends that the agency erred by determining that

he failed to establish eligibility for CAT relief. We review this contention under the

“highly deferential” substantial evidence standard. See Singh v. Holder, 753 F.3d
826, 830 (9th Cir. 2014). The record does not compel the conclusion that Morales-

Carrillo will more likely than not be tortured by or with the acquiescence of a

government official if returned to Mexico. See Robelto-Pastora v. Holder, 591 F.3d
1051, 1058 (9th Cir. 2010). Thus, substantial evidence supports the agency’s

determination. See id. Contrary to Morales-Carrillo’s contention, the record does

not suggest that the BIA failed to consider all evidence. See Cole v. Holder, 659
F.3d 762, 771 (9th Cir. 2011).

       PETITION FOR REVIEW DENIED.




                                          2                                   18-71522